Dear Mr. Garrett:
You have requested an opinion of this office regarding the utilization of a petition of the voters, in accordance with R. S.18:1283, to require a political subdivision to call an election for the re-dedication of the proceeds of an existing sales tax.
R. S. 18:1283 deals with the manner in which elections should be held for the purpose of authorizing the issuance of bonds or the levying or increasing of taxes by a political subdivision. R. S.18:1283B pertinently provides as follows:
      "The governing authority of the political subdivision may call a special election for any of these purposes to be held on any of the dates set forth in R. S. 18:402 (F), and it shall call an election for any of these purposes when requested to do so by the petition in writing of one-fourth of the electors qualified to vote at an election."
Please be advised that it is the opinion of this office that if one-fourth of a political subdivision's qualified electors sign a petition requesting the governing authority to rededicate the proceeds of an existing sales tax, the governing authority would be obligated to call such an election. In accord: Atty. Gen. Ops. Nos. 96-83, 91-308 and 79-1455. Our opinion in this regard is based upon the assumption that the proceeds of the sales tax in question have not been pledged to secure any outstanding indebtedness. R. S. 39:698.5. We also note that any such election would, of course, need the approval of the State Bond Commission. R. S. 39:1410.60, et seq.
We trust the foregoing to be of assistance.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv